


COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Clouthier, 2012
    ONCA 636

DATE: 20120926

DOCKET: C52749

Feldman, Sharpe and Ducharme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Paul Clouthier

Appellant

Michael Crystal, for the appellant

Peter Scrutton, for the respondent

Heard: August 23, 2012

On appeal from the conviction entered on March 23, 2010
    by Justice Martin S. James of the Superior Court of Justice, sitting without a
    jury, with reasons reported at 2010 ONSC 1694.

Sharpe J.A.:

[1]

The appellant was convicted of robbery and disguise with intent to
    commit an indictable offence following a judge alone trial in the Superior
    Court. The offences arose from the robbery of a Macs Milk store in Arnprior by
    a man wearing a balaclava. The sole issue at trial was identity. The
    appellants principal ground of appeal is that in his reasons for conviction,
    the trial judge failed to give any consideration to evidence that the
    appellants DNA did not match that detected on a balaclava that was found near
    the scene of the robbery.

FACTS

[2]

The Macs Milk store clerk testified that a man wearing a balaclava,
    black gloves and a dark sweatshirt entered the store and asked her to hand over
    the money in the cash register. The balaclava had only one opening and one eye
    and half of the robbers mouth was covered. He exposed the blade of a knife
    through a hole in the right pocket of his sweater. The clerk thought she
    recognized the voice of the robber. He had an Ottawa Valley accent and his
    voice was similar to that of one of her friends. She gave him the money and he
    left. At that point, another witness was entering the store and saw a gray-clad
    man wheeling away on a red and black mountain bike.

[3]

The appellant admitted that on that night, he was riding a red and black
    mountain bike that belonged to his mothers tenant. The appellant testified
    that he rode the bike to a friends apartment and then left the apartment on
    foot to go buy some cocaine. He encountered the police near the Macs Milk and,
    when asked as to his whereabouts during the evening, he told the police that he
    had been at his friends apartment. The police attended the apartment and saw
    the bike outside. The appellant later returned to the apartment, rode the bike
    home and then went back to the apartment. The police also returned to the
    apartment and asked the appellant if he would accompany them to the police
    station to make a statement. He agreed to do so.

[4]

While the appellant was making his statement, the police brought the
    store clerk to the station. They placed her in a room with a live audio-visual
    feed of the room where the appellant was being interviewed. The clerk could
    hear the audio feed but the police turned the video screen away from the clerk
    to ensure that she could not and did not see the video feed. They did not tell
    her why she was there. The clerk heard the appellants voice, listened to it
    for some time and told the officer sitting with her that the voice she could
    hear was that of the robber. She was then presented with a photo line-up but
    failed to identify the appellant.

[5]

The police seized a gray hoodie with a hole in the right pocket from the
    friends apartment. It was the appellants size. The police did not find the
    knife, the gloves or any of the proceeds of the theft. In the street near the
    scene of the robbery, a citizen found a purse containing a black balaclava of
    the same type as that worn by the robber. The police had the balaclava tested
    for DNA, and the appellant agreed to provide DNA sample. A DNA sample was
    recovered from the balaclava and tested, but the sample found on the balaclava
    did not match the appellants DNA.

[6]

The robbery was recorded on a surveillance tape which showed a man with
    the appellants body type robbing the store. However, the grainy quality of the
    video and the fact that the robber was wearing a balaclava made it impossible
    to identify the appellant as the robber.

[7]

The appellant testified and denied any involvement in the robbery.

REASONS OF THE TRIAL JUDGE

[8]

The trial judge reviewed the evidence at some length in his oral reasons
    for conviction. He explained why he rejected the appellants evidence. He found
    the appellants explanation for his whereabouts on the evening of the robbery
    to be contradictory and unconvincing.

[9]

The trial judge properly instructed himself that even if he rejected the
    evidence of the appellant, he still had to consider whether it left him with a
    reasonable doubt and further whether the Crown had proved its case beyond a
    reasonable doubt on the basis of the evidence that he did accept.

[10]

The
    trial judge found that there was sufficient evidence to establish the
    appellants guilt beyond a reasonable doubt. He referred to the following
    evidence:

·

the body shape and proportions of the robber matched that of the
    appellant;

·

the voice identification evidence, about which he observed I
    have not attributed great weight to the voice identification evidence, but it
    is one of several pieces of evidence that I have considered;

·

the bicycle ridden that evening by the appellant matched the
    description of the bicycle used by the robber; and

·

the sweatshirt found at the appellants friends apartment
    matched the sweatshirt worn by the robber.

[11]

The
    trial judge made no reference to the evidence that a balaclava of the same type
    and description as that worn by the robber was found near the scene and that a
    DNA sample found on the balaclava did not correspond to that of the appellant.

ISSUES

(1)

Did the trial judge err by failing to address certain aspects of
    the evidence?

[12]

In
    the circumstances of this case, the failure of the trial judge to address the
    significance of the DNA evidence is highly problematic. The Crown offered some
    evidence pointing to the appellant as the robber, but the Crowns evidence was
    far from compelling. While the evidence of the DNA on the balaclava did not
    conclusively demonstrate the appellants innocence, it was a significant piece
    of evidence that potentially exculpated the appellant and it therefore deserved
    some consideration by the trial judge.

[13]

The
    robbery took place on an October evening when one would not expect to see or
    find a balaclava. This made it more probable that the balaclava found near the
    scene was the same one worn by the robber. The balaclava covered part of the
    robbers mouth making it possible that the robber would have deposited DNA on
    the balaclava.

[14]

In
    my view, the trial judge erred in law by failing to explain why the DNA and
    balaclava evidence did not raise a reasonable doubt as to the appellants
    guilt.

[15]

Another
    element in the evidence not dealt with by the trial judge was the store clerks
    evidence as to the height of the robber. She testified that she is five feet
    five inches tall and that she was standing on a six inch platform behind the
    counter. From that perspective, she was face to face with the robber and she
    estimated that he would have appeared an inch or less than an inch taller than her
    while she stood on the six-inch platform. This suggests that the robber could
    have been approximately six feet tall. The appellant is five feet seven or
    eight inches tall. The point was not emphasized by defence counsel in his
    closing submissions but it was mentioned and was clearly raised in the
    evidence.

[16]

While
    trial judges are not required to make reference to every piece of evidence, there
    is a duty to consider the evidence in its entirety, not simply the evidence
    that inculpates the accused. In my view, the failure to deal with two items that
    tended to exculpate the appellant - the balaclava and the evidence as to the
    height of the robber - amounts to an error of law sufficient to justify setting
    aside these convictions.

(2)

Voice identification evidence

[17]

While
    my conclusion as to the first issue is sufficient to warrant setting aside the
    convictions and ordering a new trial, I will briefly mention the argument
    advanced on behalf of the appellant relating to the voice identification
    evidence. The merit of this argument fortifies my conclusion that these
    convictions cannot stand.

[18]

While
    the trial judge recognized certain frailties in the voice identification
    evidence, he did consider it to be evidence deserving some consideration and
    he clearly gave it some weight in reaching the conclusion that the Crown had
    proved its case beyond a reasonable doubt.

[19]

This
    court has held on several occasions that voice identification evidence, like
    any identification evidence, ought to be treated with extreme caution: see
R.
    v. Quidley
, 2008 ONCA 501, 232 C.C.C. (3d) 255, at para. 36; and
R. v.
    Portillo
(2003), 176 C.C.C. (3d) 467, at paras. 41-43 (Ont. C.A.). See
    also
HMTQ v. Savoy
, 2000 BCSC 296, 46 W.C.B. (2d) 67.

[20]

The
    voice identification evidence in this case had very little, if any, value. The
    robber said only a few words to the store clerk and she did not have an
    extended opportunity to hear the robbers voice. She thought she might have
    served him before but she had no significant history of conversing with the robber
    on other occasions. She gave the fact that the robber had an Ottawa Valley
    accent as an identifying feature, yet this robbery occurred in a place where
    such an accent is commonplace.

[21]

In
R. v. Miaponoose
(1996), 30 O.R. (3d) 419, at p. 453, Charron J.A.
    stated that it is crucial that procedures which tend to minimize the inherent
    dangers of eyewitness identification evidence be followed as much as possible
    in any given case.

[22]

The
    procedure used to obtain the voice identification in this case was seriously
    flawed. The store clerk was presented with only one voice to identify, instead
    of a selection of voices in the form of a voice line-up.  The identification took
    place at the police station, immediately after the robbery, when the clerk
    listened to the appellant being questioned by the police for about forty
    minutes. Despite that she was given no instructions about the interview on the
    audio feed, one of the officers admitted: I think she knew what he was talking
    about. These circumstances give rise to a serious risk that that the store
    clerk might have surmised that she was listening to a suspect in the robbery being
    questioned, although I acknowledge that she testified that she did not know why
    the suspect was being questioned.

[23]

As
    the appellant does not submit that the voice identification evidence should
    have been excluded, I offer no opinion as to its admissibility. The trial judge
    was aware of some of the frailties I have mentioned. However, on a fair reading
    of his reasons I am concerned that the weight he afforded to the voice
    identification evidence could have tipped the balance in favour of conviction.
    When considered together with the other grounds of appeal, this is another
    factor that raises questions as to the soundness of the conviction.

(3)

Were the convictions unreasonable?

[24]

While
    I have concluded that the convictions must be set aside because of the trial
    judges error in failing to deal with aspects of the evidence, I do not accept
    the submission that the convictions should be set aside as unreasonable and
    acquittals entered. The Crowns evidence was far from overwhelming, but there
    was sufficient evidence pointing to the appellant to permit a properly instructed
    trier of fact to convict. I refer here to the following elements in the
    evidence:

·

the appellant was in the vicinity of the robbery riding a bicycle
    of the same description as that used by the robber;

·

the sweatshirt found at the appellants friends apartment
    matched the description of that worn by the robber;
and

·

the appellants portly physique matched that of the robber.

[25]

Accordingly,
    I do not accept the appellants submission that the convictions were
    unreasonable and that he is entitled to an acquittal.

DISPOSITION

[26]

For
    these reasons, I would allow the appeal, set aside the convictions and order a
    new trial. As the appellant has served his sentence, this may well be a case
    where the Crown will elect not to proceed with a new trial.

Robert J. Sharpe J.A.

I agree K. Feldman
    J.A.

I agree E. Ducharme
    J.A.

Released:
September 26, 2012


